FILED
                            NOT FOR PUBLICATION                               JUL 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50058

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00883-SJO-1

  v.
                                                  MEMORANDUM *
JESUS MARIO SERRANO-PEREZ,
AKA Ariel Saldovar-Perez, AKA James
Serrano, AKA Jesus Serrano, AKA Jesus
M. Serrano,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Jesus Mario Serrano-Perez appeals from his 60-month sentence, imposed

after his guilty plea to being an illegal alien found in the United States after having



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
been previously removed, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Serrano-Perez’s counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. Appellant has filed a pro se supplemental brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.1

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




      1
        We decline to review Serrano-Perez’s ineffective assistance of counsel
claim because the record is not sufficiently developed to permit review on direct
appeal. See United States v. Leasure, 319 F.3d 1092, 1099 (9th Cir. 2003).

                                          2                                     11-50058